FILED
                            NOT FOR PUBLICATION                             OCT 15 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KHALED AHMED MAHFOUZ,                            No. 07-72231

              Petitioner,                        Agency No. A091-534-688

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 6, 2010
                              Pasadena, California

Before: PREGERSON, D.W. NELSON and IKUTA, Circuit Judges.

       The record provides clear and convincing evidence that Mahfouz’s crime

resulted in “loss to the victim or victims exceed[ing] $10,000,” 8 U.S.C.

§ 1101(a)(43)(M)(i); see Nijhawan v. Holder, 129 S. Ct. 2294 (2009); Kawashima

v. Holder, 615 F.3d 1043 (9th Cir. 2010). Specifically, Mahfouz pleaded guilty to

count 2 of the superseding indictment, which listed overt acts totaling over $70,000


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
in loss to the victims, the judgment of conviction ordered Mahfouz to pay over

$90,000 in restitution, and Mahfouz is responsible for losses attributable to his co-

conspirators’ direct acts as well as his own. See United States v. Hernandez-

Orellana, 539 F.3d 994, 1007 (9th Cir. 2008) (citing Pinkerton v. United States,

328 U.S. 640, 647 (1946)). Therefore, the BIA’s determination that Mahfouz is

removable is supported by substantial evidence.

      The BIA’s denial of Mahfouz’s withholding of removal claim was also

supported by substantial evidence, given the country reports’ mixed assessments of

conditions for Muslims in India, their silence on conditions for Muslims in Sunni-

Shiite marriages, Mahfouz’s admitted lack of firsthand information on conditions

in India, and the fact that Professor Reid provided only “background information”

on general conditions in India. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184–85

(9th Cir. 2003). Substantial evidence also supported the Immigration Judge’s

determination that Mahfouz had failed to demonstrate a “clear probability” that his

life or freedom would be threatened if he were removed to India. See 8 C.F.R.

§ 208.16(b)(2); Hoxha, 319 F.3d at 1184–85.

      PETITION DENIED.




                                         -2-